UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 ————— FORM 10-Q/A ————— (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: DECEMBER 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-15491 PARLUX FRAGRANCES, INC. (Exact Name of Registrant As Specified in Its Charter) DELAWARE 22-2562955 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 5900 N. Andrews Avenue, Suite 500, Fort Lauderdale, FL 33309 (Address of Principal Executive Offices)(Zip Code) (954) 316-9008 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at February 2, 2011 Common Stock, $0.01 par value per share 20,528,812 shares EXPLANATORY NOTE This Form 10-Q/A (the “Amendment”) amends the Quarterly Report on Form 10-Q of Parlux Fragrances, Inc. for the quarterly period ended December 31, 2010, which was filed with the Securities and Exchange Commission on February 3, 2011 (the “Original Filing”). This Amendment is being filed solely to amend Exhibits 32.1 and 32.2 to the Original Filing as set forth in Exhibits 32.1 and 32.2 hereto by correcting the date referenced in such exhibits from the Form 10-Q for the period ending September 30, 2010 to the Form 10-Q for the period ending December 31, 2010. No other changes are hereby made to the Original Filing. ITEM 6. EXHIBITS. Exhibit# Description Executive Employment Agreement, dated November 8, 2010, between Parlux Fragrances, Inc. and Mr. Frederick E. Purches (incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K, filed on November 12, 2010). First Amendment to Lease Agreement, dated November 24, 2010, between Parlux Fragrances, Inc. and GreDel Properties, L.L.C.(1) Certification of Chief Executive Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.(1) Certification of Chief Financial Officer Pursuant to §302 of the Sarbanes-Oxley Act of 2002.(1) Certification of Chief Executive Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002. (1) Previously filed with Parlux Fragrances, Inc.'s Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PARLUX FRAGRANCES, INC. /s/ Frederick E. Purches Frederick E. Purches Chairman and Chief Executive Officer (Principal Executive Officer) /s/ Raymond J. Balsys Raymond J. Balsys, Chief Financial Officer (Principal Financial and Principal Accounting Officer) Date: February 17, 2011 EXHIBITINDEX Exhibit# Description Certification of Chief Executive Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer Pursuant to §906 of the Sarbanes-Oxley Act of 2002.
